ORDER

PER CURIAM:
AND NOW, this 24th day of October, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 27, 1994, it is hereby
ORDERED that NINO V. TINARI, be and he is SUSPENDED from the Bar of this Commonwealth for a period of Thirty (30) months, retroactive to October 2, 1992, the date of temporary suspension, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*475It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CASTILLE, J., did not participate in this matter.
MONTEMURO, J., is sitting by designation.